In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-534 CR

____________________


PEGGY JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-00872




MEMORANDUM OPINION
	On January 31, 2008, we notified the parties that our jurisdiction was not apparent
from the notice of appeal, the materials provided by the district clerk, and the Anders brief. 
We notified the parties that we would dismiss the appeal for want of jurisdiction unless we
received a response showing grounds for continuing the appeal.  We received no response. 
	The notice of appeal seeks to appeal the order in which the trial court determined that
appellant was incompetent to stand trial and ordered her committed.  See Tex. Code Crim.
Proc. Ann. art. 46B.005 (Vernon 2006).  The trial court's order is not appealable.  See Tex.
Code Crim. Proc. Ann. art. 46B.011 (Vernon 2006) (Neither the State nor the defendant
may appeal a determination under article 46B.005.).  Accordingly, we hold the order from
which appellant appeals is not appealable.  We dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.



							_____________________________
								STEVE McKEITHEN
								          Chief Justice
 


Opinion Delivered March 19, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.